Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-18 in the reply filed on 7/11/2022 is acknowledged.
Claims 1-9 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.

Claim Objections
Claim 10 is objected to because of the following informalities: claim 10 is objected to as depending on a withdrawn claim, namely claim 1, where claim 10 states: “a sintered body comprising the powder metal alloy composition of claim 1”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:
Line 4: amend “the body” to “the sintered body”
Line 7: amend “the body” to “the sintered body”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “discrete” in claim 12 is a relative term which renders the claim indefinite. The term “discrete” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much MnS is present in the microstructure of the sintered body, i.e., in ppm, very small amounts in wt.%, or some other amount.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (US 2004/0182200 A1, hereinafter “Takiguchi”).

Regarding claims 10, 13, 15, and 18, Takiguchi teaches an iron based sintered body having the following composition, in mass% (Takiguchi, [0010]):
Element
Present Invention (wt.%)
Takiguchi
Cu
3.5% or more
5-40%
C
0.1-1.0%
0.5-2.5%
Fe metal base
Remainder
Remainder

The amount of Cu in the composition of Takiguchi is greater than the lowest required amount as used in the present invention. Moreover, the amounts of copper and iron overlap with the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Takiguchi also teaches that the iron based sintered body is excellent in enveloped casting with a light metal alloy, i.e., an aluminum alloy casting process (Takiguchi, [0002] and [0081]). Takiguchi additionally teaches that an iron based powder, a copper powder, a graphite powder, and a lubricant powder are mixed to form a mixed powder, then placed in a mold to form a green compact by press molding, then sintered to form a sintered body (Takiguchi, [0064-0066]). Moreover, Takiguchi teaches that copper enhances the strength of the iron based sintered body by solid solution in the matrix, is precipitated as a free Cu phase in the matrix, and reacts with the light metal alloy when the iron based sintered body is enveloped in the light metal alloy by casting, thereby increasing the bonding strength between the iron based sintered body and light metal alloy (Takiguchi, [0047]). 

The composition of the iron based sintered body of Takiguchi corresponds to a powder metal alloy composition for production of a sintered powder metal insert for casting into an aluminum casting, the powder metal alloy composition comprising: an iron powder metal base; copper added to the iron powder metal base in the form of at least one of pre-alloyed copper in the iron powder metal base and an admixed copper-containing powder metal such that the copper is 3.5 weight percent or more of the powder metal alloy composition; and carbon in an amount of 0.1 to 1.0 weight percent of the powder metal alloy composition of claim 1 of the present invention. 

The iron based sintered body being enveloped by an aluminum casting of Takiguchi corresponds to a sintered powder metal insert for casting into an aluminum casting, the sintered powder metal insert comprising: a sintered body comprising the powder metal alloy composition of claim 1 of claim 10 of the present invention. The sintering of the mixed powders to form a sintered body of Takiguchi corresponds to in which a plurality of particles of the powder metal alloy composition are sintered together to form the sintered body of claim 10 of the present invention. The increased bonding strength between the iron based sintered body and light metal alloy due to the increase in free copper in the matrix of Takiguchi corresponds to facilitate formation of a metallurgical bond with an aluminum casting material of the aluminum casting upon casting of the sintered powder metal insert into the aluminum casting material of claim 10 of the present invention. The free copper being present in the matrix of Takiguchi corresponds to wherein a microstructure of the sintered body includes free copper of claim 13 of the present invention. The use of an aluminum alloy for the aluminum casting process of Takiguchi corresponds to wherein the aluminum casting material is an aluminum alloy of claim 18 of the present invention. 

The fact that the composition of the sintered body of Takiguchi contains 5-40 mass% of copper, and in particular free copper in the matrix, a copper gradient would result in a higher concentration of copper on a surface of the sintered powder metal insert than in a center of the grains of the sintered powder metal insert would inherently occur because the amount of copper present in the sintered body is greater than the solid solubility limit of copper in the grains of iron, i.e., 3.5 wt.% or more, resulting in the gradient effect (Takiguchi, [0047]; Specification [0036]). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	

The iron based sintered body enveloped by an aluminum alloy, where the free copper increases the bonding strength between the sintered body and the aluminum alloy of Takiguchi corresponds to a component comprising the sintered powder metal insert of claim 10 in which the sintered powder metal insert has been cast into the aluminum casting material and a metallurgical bond is formed between the aluminum casting material and the copper in the sintered powder metal insert of claim 15 of the present invention.
	


Regarding claim 11, Takiguchi also teaches Figures 1A and 1B where the iron based sintered body contains opposing ends, bolt holes, and a bearing receiving surface, see Figure 1A,  annotated by the Examiner, below (Takiguchi, Figures 1A and 1B).
[AltContent: textbox (Opposing end 2)][AltContent: textbox (Opposing end 1)][AltContent: textbox (Bolt holes)][AltContent: textbox (Bearing Receiving Surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    327
    356
    media_image1.png
    Greyscale

The completed iron based sintered body of Takiguchi corresponds to herein the sintered body includes: a pair of opposing ends on lateral sides thereof; a bearing-receiving surface positioned on a side of the body between the pair of opposing ends, the bearing-receiving surface being adapted for reception of a bearing therein; and a pair of bolt holes extending through the body in an axial direction perpendicular to an axis of the bearing-receiving surface of claim 11 of the present invention. 

Regarding claim 14, Takiguchi also teaches that copper enhances the strength of the iron based sintered body by solid solution in the matrix and is precipitated as a free Cu phase in the matrix, i.e., when the solid solubility is reached free copper is precipitated (Takiguchi, [0047]). The precipitation of free copper after solid solution in the matrix with the iron of Takiguchi, corresponds to wherein at least some of the free copper in the microstructure results from adjacent iron grains reaching their solubility limit of copper of the present invention. 
Regarding claims 16 and 17, given that the composition and method of making the iron based sintered body of Takiguchi are substantially identical to the composition and method of making the component as used in the present invention, as set forth above, it is clear that the microstructure of a region of the metallurgical bond between the copper at the surface of the sintered powder metal insert and the aluminum casting material would inherently includes α and θ phases of Al-Cu and the metallurgical bond would inherently be an interfacial layer comprising both aluminum and copper atoms intermixed with one another as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi as applied to claim 10 above, and further in view of Donaldson et al. (US 2011/0000457 A1, hereinafter “Donaldson”).
Regarding claim 12, Takiguchi also teaches that the matrix of the iron based sintered body has a pearlite structure and that fine particle for improving the machinability are preferably dispersed in the matrix, where the fine particles include MnS in an amount of 0.1-5 mass% relative to the total amount of the iron based powder, copper powder, alloy element powder, graphite powder, and the fine particle powder, i.e., discrete amount (Takiguchi, [0051], [0057], and [0072]). 
However, Takiguchi does not explicitly disclose wherein a microstructure of the sintered body includes grains of ferrite.
With respect to the difference, Donaldson teaches a method for making a connecting rod where the composition of the connecting rod contains a carbon source and a prealloyed powder consisting essentially of copper and iron and is sintered to form the part (Donaldson, [0029]). Donaldson also teaches that copper is a ferrite strengthener and the microstructure contains pearlite, ferrite, and manganese sulfide (Donaldson, [0036] and [0043]). 
As Donaldson expressly teaches, the use of copper in the matrix, which is a ferrite strengthener, also improves the overall strength of the connecting rod (Donaldson, [0036]).
Takiguchi and Donaldson are analogous art as they are both drawn to methods of making iron based sintered components for engine parts (Takiguchi, [0004]; Donaldson, Abstract and [0025]).
In light of the motivation to include copper in an iron based sintered body to act as a ferrite strengthener and to have a microstructure containing pearlite, ferrite, and MnS as taught in Donaldson above, it therefore would have been obvious to one of ordinary skill in the art to also have pearlite, ferrite, and MnS in the microstructure of Takiguchi in order to increase the overall strength of the component part (Donaldson [0036]), and thereby arrive at the present invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738